
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8



STATE STREET CORPORATION
2006 EQUITY INCENTIVE PLAN


1.     DEFINED TERMS; EFFECTIVE DATE

        Exhibit A, which is incorporated by reference, defines the terms used in
the Plan and sets forth certain operational rules related to those terms. The
Plan shall take effect on the Effective Date.

2.     PURPOSE

        The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based Awards.

3.     ADMINISTRATION

        The Administrator has discretionary authority, subject only to the
express provisions of the Plan, to interpret the Plan, determine eligibility for
and grant or cancel Awards; determine, modify or waive the terms and conditions,
size, or type of any Award, prescribe forms, rules and procedures, and otherwise
do all things necessary to carry out the purposes of the Plan. In the case of
any Award intended to be eligible for the performance-based compensation
exception under Section 162(m), the Administrator will exercise its discretion
consistent with qualifying the Award for that exception. Determinations of the
Administrator made under the Plan will be conclusive and will bind all parties.

4.     LIMITS ON AWARDS UNDER THE PLAN

        (a)    Number of Shares.    The number of shares of Stock available for
delivery in satisfaction of Awards under the Plan shall be determined in
accordance with this Section 4(a).

        (1)   Subject to Section 7(b), the maximum number of shares of Stock
that may be delivered in satisfaction of Awards under the Plan shall be
20,000,000 plus the number (not to exceed 8,000,000) of unused Prior Plan
shares. For purposes of the preceding sentence, shares of Stock shall be unused
Prior Plan shares (i) if they were subject to awards under the Prior Plan, other
than restricted stock awards, that were outstanding on the day preceding the
Effective Date to the extent such Prior Plan awards are exercised or are
satisfied, or terminate or expire, on or after the Effective Date without the
delivery of such shares, or (ii) if they were outstanding on the day preceding
the Effective Date as restricted stock awards under the Prior Plan and are
thereafter forfeited. The number of shares of Stock delivered in satisfaction of
an Award shall be, for purposes of the first sentence of this Section 4(a)(1),
the number of shares of Stock subject to the Award reduced by the number of
shares of Stock (a) withheld by the Company in payment of the exercise price of
the Award or in satisfaction of tax withholding requirements with respect to the
Award, or (b) awarded under the Plan as Restricted Stock but thereafter
forfeited, or (c) made subject to an Award that is exercised or satisfied, or
that terminates or expires, without the delivery of such shares.

        (2)   To the extent consistent with the requirements of Section 422 and
with other applicable legal requirements (including applicable stock exchange
requirements), Stock issued under awards of an acquired company that are
converted, replaced, or adjusted in connection with the acquisition shall not
reduce the number of shares available for Awards under the Plan.

        (b)    Type of Shares.    Stock delivered by the Company under the Plan
may be authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

        (c)    Section 162(m) Limits.    Subject to Section 7(b), the maximum
number of shares of Stock for which Stock Options may be granted to any person
in any calendar year and the maximum number of shares of Stock subject to SARs
granted to any person in any calendar year shall each be 2,000,000,

--------------------------------------------------------------------------------




and the maximum number of shares subject to other Awards granted to any person
in any calendar year shall be 2,000,000 shares. The provisions of this Section
4(c) shall be construed in a manner consistent with Section 162(m).

5.     ELIGIBILITY AND PARTICIPATION

        The Administrator will select Participants from among those key
Employees and directors of, and consultants and advisors to, the Company or its
Subsidiaries who, in the opinion of the Administrator, are in a position to make
a significant contribution to the success of the Company and its Subsidiaries.
Eligibility for ISOs is limited to employees of the Company or of a "parent
corporation" or "subsidiary corporation" of the Company as those terms are
defined in Section 424 of the Code.

6.     RULES APPLICABLE TO AWARDS

        (a)    All Awards    

        (1)    Award Provisions.    The Administrator will determine the terms
of all Awards, subject to the limitations provided herein. By accepting any
Award granted hereunder, the Participant agrees to the terms of the Award and
the Plan. Notwithstanding any provision of this Plan to the contrary, awards of
an acquired company that are converted, replaced or adjusted in connection with
the acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.

        (2)    Term of Plan.    No Awards may be made after April 18, 2016, but
previously granted Awards may continue beyond that date in accordance with their
terms.

        (3)    Transferability.    Neither ISOs nor, except for gratuitous
transfers (i.e., transfers for no consideration) to the extent permitted by the
Administrator, other Awards may be transferred other than by will or the laws of
descent and distribution, and during a Participant's lifetime ISOs (and, except
as the Administrator otherwise expressly provides, other non-transferable Awards
requiring exercise) may be exercised only by the Participant.

        (4)    Vesting, Etc.    The Administrator may determine the time or
times at which an Award will vest or become exercisable and the terms on which
an Award requiring exercise will remain exercisable. Without limiting the
foregoing, the Administrator may at any time accelerate the vesting or
exercisability of an Award, regardless of any adverse or potentially adverse tax
consequences resulting from such acceleration. Unless the Administrator
expressly provides otherwise, however, the following rules will apply:
immediately upon the cessation of the Participant's Employment, each Award
requiring exercise that is then held by the Participant or by the Participant's
permitted transferees, if any, will cease to be exercisable and will terminate,
and all other Awards that are then held by the Participant or by the
Participant's permitted transferees, if any, to the extent not already vested
will be forfeited, except that:

        (A)  subject to (B) and (C) below, all Stock Options and SARs held by
the Participant or the Participant's permitted transferees, if any, immediately
prior to the cessation of the Participant's Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;

        (B)  all Stock Options and SARs held by a Participant or the
Participant's permitted transferees, if any, immediately prior to the
Participant's death, to the extent then exercisable, will remain exercisable for
the lesser of (i) the one year period ending with the first anniversary of the
Participant's death or (ii) the period ending on the latest date on which

2

--------------------------------------------------------------------------------






such Stock Option or SAR could have been exercised without regard to this
Section 6(a)(4), and will thereupon terminate; and

        (C)  all Stock Options and SARs held by a Participant or the
Participant's permitted transferees, if any, immediately prior to the cessation
of the Participant's Employment will immediately terminate upon such cessation
if the Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award.

        (5)    Taxes.    The Administrator will make such provision for the
withholding of taxes as it deems necessary. The Administrator may, but need not,
hold back shares of Stock from an Award or permit a Participant to tender
previously owned shares of Stock in satisfaction of tax withholding requirements
(but not in excess of the minimum withholding required by law).

        (6)    Dividend Equivalents, Etc.    The Administrator may provide for
the payment of amounts in lieu of cash dividends or other cash distributions
with respect to Stock subject to an Award. Any entitlement to dividend
equivalents or similar entitlements shall be established and administered
consistent either with exemption from, or compliance with, the requirements of
Section 409A to the extent applicable.

        (7)    Rights Limited.    Nothing in the Plan will be construed as
giving any person the right to continued employment or service with the Company
or its Subsidiaries, or any rights as a stockholder except as to shares of Stock
actually issued under the Plan. The loss of existing or potential profit in
Awards will not constitute an element of damages in the event of termination of
Employment for any reason, even if the termination is in violation of an
obligation of the Company or Subsidiary to the Participant.

        (8)    Section 162(m).    This Section 6(a)(8) applies to any
Performance Award intended to qualify as performance-based for the purposes of
Section 162(m) other than a Stock Option or SAR. In the case of any Performance
Award to which this Section 6(a)(8) applies, the Plan and such Award will be
construed to the maximum extent permitted by law in a manner consistent with
qualifying the Award for such exception. With respect to such Performance
Awards, the Administrator will preestablish, in writing, one or more specific
Performance Criteria no later than 90 days after the commencement of the period
of service to which the performance relates (or at such earlier time as is
required to qualify the Award as performance-based under Section 162(m)). Prior
to grant, vesting or payment of the Performance Award, as the case may be, the
Administrator will certify whether the applicable Performance Criteria have been
attained and such determination will be final and conclusive. No Performance
Award to which this Section 6(a)(8) applies may be granted after the first
meeting of the stockholders of the Company held in 2011 until the listed
performance measures set forth in the definition of "Performance Criteria" (as
originally approved or as subsequently amended) have been resubmitted to and
reapproved by the stockholders of the Company in accordance with the
requirements of Section 162(m) of the Code, unless such grant is made contingent
upon such approval.

        (b)    Awards Requiring Exercise    

        (1)    Time And Manner Of Exercise.    Unless the Administrator
expressly provides otherwise, an Award requiring exercise by the holder will not
be deemed to have been exercised until the Administrator receives a notice of
exercise (in form acceptable to the Administrator) signed by the appropriate
person and accompanied by any payment required under the Award. If the Award is
exercised by any person other than the Participant, the Administrator may
require satisfactory evidence that the person exercising the Award has the right
to do so.

3

--------------------------------------------------------------------------------



        (2)    Section 409A Exemption.    Except as the Administrator otherwise
determines, no Award requiring exercise shall have deferral features, or shall
be administered in a manner, that would cause such Award to fail to qualify for
exemption from Section 409A.

        (3)    Exercise Price.    The exercise price (or the base value from
which appreciation is to be measured) of each Award requiring exercise shall be
100% of the fair market value of the Stock subject to the Award, determined as
of the date of grant, or such higher amount as the Administrator may determine
in connection with the grant. No such Award, once granted, may be repriced other
than in accordance with the applicable stockholder approval requirements of the
New York Stock Exchange. Fair market value shall be determined by the
Administrator consistent with the requirements of Section 422 and Section 409A.

        (4)    Payment Of Exercise Price.    Where the exercise of an Award is
to be accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: all payments will be by
cash or check acceptable to the Administrator, or, if so permitted by the
Administrator and if legally permissible, (i) through the delivery of shares of
Stock that have been outstanding for at least six months (unless the
Administrator approves a shorter period) and that have a fair market value equal
to the exercise price, (ii) through a broker-assisted exercise program
acceptable to the Administrator, (iii) by other means acceptable to the
Administrator, or (iv) by any combination of the foregoing permissible forms of
payment. The delivery of shares in payment of the exercise price under
Section 6(b)(3)(i) above may be accomplished either by actual delivery or by
constructive delivery through attestation of ownership, subject to such rules as
the Administrator may prescribe.

        (c)    Awards Not Requiring Exercise    

        Restricted Stock and Unrestricted Stock, whether delivered outright or
under Awards of Stock Units or other Awards that do not require exercise, may be
made in exchange for such lawful consideration, including services, as the
Administrator determines. Any Award resulting in a deferral of compensation
subject to Section 409A shall be construed to the maximum extent possible, as
determined by the Administrator, consistent with the requirements of Section
409A.

7.     EFFECT OF CERTAIN TRANSACTIONS

        (a)    Mergers, etc.    Except as otherwise provided in an Award, the
following provisions shall apply in the event of a Covered Transaction:

        (1)    Assumption or Substitution.    If the Covered Transaction is one
in which there is an acquiring or surviving entity, the Administrator may
provide for the assumption of some or all outstanding Awards or for the grant of
new awards in substitution therefore by the acquiror or survivor or an affiliate
of the acquiror or survivor.

        (2)    Cash-Out of Awards.    If the Covered Transaction is one in which
holders of Stock will receive upon consummation a payment (whether cash,
non-cash or a combination of the foregoing), the Administrator may provide for
payment (a "cash-out"), with respect to some or all Awards, equal in the case of
each affected Award to the excess, if any, of (A) the fair market value of one
share of Stock (as determined by the Administrator in its reasonable discretion)
times the number of shares of Stock subject to the Award, over (B) the aggregate
exercise or purchase price, if any, under the Award (in the case of an SAR, the
aggregate base price above which appreciation is measured), in each case on such
payment terms (which need not be the same as the terms of payment to holders of
Stock) and other terms, and subject to such conditions, as the Administrator
determines.

        (3)    Acceleration of Certain Awards.    If the Covered Transaction
(whether or not there is an acquiring or surviving entity) is one in which there
is no assumption, substitution or cash-out, each

4

--------------------------------------------------------------------------------






Award requiring exercise will become fully exercisable, and the delivery of
shares of Stock deliverable under each outstanding Award of Stock Units
(including Restricted Stock Units and Performance Awards to the extent
consisting of Stock Units) will be accelerated and such shares will be
delivered, prior to the Covered Transaction, in each case on a basis that gives
the holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the delivery of the shares, as
the case may be, to participate as a stockholder in the Covered Transaction.

        (4)    Termination of Awards Upon Consummation of Covered
Transaction.    Each Award (unless assumed pursuant to Section 7(a)(1) above),
other than outstanding shares of Restricted Stock (which shall be treated in the
same manner as other shares of Stock, subject to Section 7(a)(5) below), will
terminate upon consummation of the Covered Transaction.

        (5)    Additional Limitations.    Any share of Stock delivered pursuant
to Section 7(a)(2) or Section 7(a)(3) above with respect to an Award may, in the
discretion of the Administrator, contain such restrictions, if any, as the
Administrator deems appropriate to reflect any performance or other vesting
conditions to which the Award was subject. In the case of Restricted Stock, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.

        (b)    Change in and Distributions With Respect to Stock    

        (1)    Basic Adjustment Provisions.    In the event of a stock dividend,
stock split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company's capital structure, the
Administrator will make appropriate adjustments to the maximum number of shares
specified in Section 4(a) that may be delivered under the Plan and to the
maximum share limits described in Section 4(c), and will also make appropriate
adjustments to the number and kind of shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Awards and any other provision of Awards affected by such change.

        (2)    Certain Other Adjustments.    The Administrator may also make
adjustments of the type described in Section 7(b)(1) above to take into account
distributions to stockholders other than those provided for in Section 7(a) and
7(b)(1), or any other event, if the Administrator determines that adjustments
are appropriate to avoid distortion in the operation of the Plan and to preserve
the value of Awards made hereunder, having due regard for the qualification of
ISOs under Section 422, the requirements of Section 409A, and the
performance-based compensation rules of Section 162(m), where applicable.

        (3)    Continuing Application of Plan Terms.    References in the Plan
to shares of Stock will be construed to include any stock or securities
resulting from an adjustment pursuant to this Section 7.

        (c)    Change in Control Provisions.    Notwithstanding any other
provision of the Plan to the contrary, in the event of a Change of Control:

        (1)    Acceleration of Stock Options and SARs; Effect on Other
Awards.    All Stock Options and SARs outstanding as of the date such Change of
Control is determined to have occurred and which are not then exercisable shall
(prior to application of the provisions of Section 7(a), above, in the case of a
Change of Control that also constitutes a Covered Transaction) become
exercisable to the full extent of the original grant, all shares of Restricted
Stock which are not otherwise vested shall vest, and holders of Performance
Awards granted hereunder as to which the relevant performance period has not
ended as of the date such Change of Control is determined to have

5

--------------------------------------------------------------------------------



occurred shall be entitled at the time of such Change of Control to receive a
cash-out with respect to each Performance Award in the amount and in a form
described in Section 7(a)(2).

        (2)    Restriction on Application of Plan Provisions Applicable in the
Event of Termination of Employment.    After a Change of Control, Stock Options
and SARs granted under Section 7(a)(1) as substitution for existing Awards shall
remain exercisable following a termination of employment or other service
relationship (other than termination by reason of death, disability (as
determined by the Company) or retirement (as defined in the Award)) for the
lesser of (i) a period of seven (7) months, or (ii) the period ending on the
latest date on which such Stock Option or SAR could otherwise have been
exercised.

        (3)    Restriction on Amendment.    In connection with or following a
Change of Control, neither the Committee nor the Board may impose additional
conditions upon exercise or otherwise amend or restrict any Award, or amend the
terms of the Plan in any manner adverse to the holder thereof, without the
written consent of such holder.

        (d)    Section 409A.    Notwithstanding the foregoing provisions of this
Section 7, Awards subject to and intended to satisfy the requirements of Section
409A shall be construed and administered consistent with such intent.

8.     LEGAL CONDITIONS ON DELIVERY OF STOCK

        The Company will not be obligated to deliver any shares of Stock
pursuant to the Plan or to remove any restriction from shares of Stock
previously delivered under the Plan until: (i) the Company is satisfied that all
legal matters in connection with the issuance and delivery of such shares have
been addressed and resolved; (ii) if the outstanding Stock is at the time of
delivery listed on any stock exchange or national market system, the shares to
be delivered have been listed or authorized to be listed on such exchange or
system upon official notice of issuance; and (iii) all conditions of the Award
have been satisfied or waived. If the sale of Stock has not been registered
under the Securities Act of 1933, as amended, the Company may require, as a
condition to exercise of the Award, such representations or agreements as
counsel for the Company may consider appropriate to avoid violation of such Act.
The Company may require that certificates evidencing Stock issued under the Plan
bear an appropriate legend reflecting any restriction on transfer applicable to
such Stock, and the Company may hold the certificates pending lapse of the
applicable restrictions.

9.     AMENDMENT AND TERMINATION

        The Administrator may at any time or times amend the Plan or any
outstanding Award for any purpose which may at the time be permitted by law, and
may at any time terminate the Plan as to any future grants of Awards; provided,
that except as otherwise expressly provided in the Plan the Administrator may
not, without the Participant's consent, alter the terms of an Award so as to
affect materially and adversely the Participant's rights under the Award, unless
the Administrator expressly reserved the right to do so at the time of the
Award. Any amendments to the Plan shall be conditioned upon stockholder approval
only to the extent, if any, such approval is required by law (including the Code
and applicable stock exchange requirements), as determined by the Administrator.

10.   OTHER COMPENSATION ARRANGEMENTS

        The existence of the Plan or the grant of any Award will not in any way
affect the Company's right to award a person bonuses or other compensation in
addition to Awards under the Plan.

6

--------------------------------------------------------------------------------



11.   MISCELLANEOUS

        (a)    Waiver of Jury Trial.    By accepting an Award under the Plan,
each Participant waives any right to a trial by jury in any action, proceeding
or counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection therewith, and agrees that
any such action, proceedings or counterclaim shall be tried before a court and
not before a jury. By accepting an Award under the Plan, each Participant
certifies that no officer, representative, or attorney of the Company has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers.

        (b)    Limitation of Liability.    Notwithstanding anything to the
contrary in the Plan, neither the Company nor the Administrator, nor any person
acting on behalf of the Company or the Administrator, shall be liable to any
Participant or to the estate or beneficiary of any Participant by reason of any
acceleration of income, or any additional tax, asserted by reason of the failure
of an Award to satisfy the requirements of Section 422 or Section 409A or by
reason of Section 4999 of the Code; provided, that nothing in this Section 11(b)
shall limit the ability of the Administrator or the Company to provide by
express agreement with a Participant for a gross-up payment or other payment in
connection with any such tax or additional tax.

        (c)    Special Terms for Non-U.S. Participants.    The Administrator may
establish special rules under the Plan (which may be, but need not be,
consistent with the rules applicable to Participants and Awards generally) for
Awards to Participants who are or are expected to be employed by or otherwise
providing services outside the United States or to a non-U.S. Subsidiary,
provided, that no such rules shall be established without the approval of the
stockholders of the Company to the extent they would be ineffective without such
stockholder approval if accomplished as an amendment to the Plan pursuant to
Section 9.

7

--------------------------------------------------------------------------------






EXHIBIT A

Definition of Terms


        The following terms, when used in the Plan, will have the meanings and
be subject to the provisions set forth below:

        "Administrator":    The Executive Compensation Committee or, if the
Board so determines, another committee of the Board, except that the Executive
Compensation Committee or such other committee may delegate (i) to one or more
of its members such of its duties, powers and responsibilities as it may
determine; (ii) to one or more officers of the Company the power and authority
to grant or to allocate, consistent with the requirements of Chapter 156D of the
Massachusetts General Laws and subject to such limitations as the Executive
Compensation Committee or such other committee may impose, Awards among such
persons (other than officers of the Company) eligible to receive Awards under
the Plan as such delegated officer or officers determine consistent with such
delegation; and (iii) to such Employees or other persons as it determines such
ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term "Administrator" shall include the
person or persons so delegated to the extent of such delegation. If the
Executive Compensation Committee or such other committee includes members who
are not "non-employee directors" within the meaning of Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended, or "outside directors"
within the meaning of paragraph (4)(c)(i) of Section 162(m), it shall act and
shall be deemed to have acted, in any case where it would be required to do so
with respect to Awards to directors or executive officers of the Company to
ensure exemption under Rule 16b-3 or Section 162(m), through a subcommittee
consisting solely of its non-employee and outside director members.

        "Award":    Any or a combination of the following:

(i)Stock Options.

(ii)SARs.

(iii)Restricted Stock.

(iv)Unrestricted Stock.

(v)Stock Units, including Restricted Stock Units.

(vi)Performance Awards.

(vii)Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.

        "Board":    The Board of Directors of the Company.

        "Change in Control":    Any of the following:

        (1)   The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of either (x) the then outstanding shares of Stock
of the Company (the "Outstanding Company Common Stock") or (y) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); excluding, however, the following acquisitions of Outstanding
Company Common Stock and Outstanding Company Voting Securities: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv)

8

--------------------------------------------------------------------------------



any acquisition by any Person pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (3) of this definition; or

        (2)   Individuals who, as of the effective date of the Plan, constitute
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
member of the Board subsequent to such effective date, whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or

        (3)   Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company ("Business Combination"); excluding, however, such a
Business Combination pursuant to which (i) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (ii)
no Person (other than any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or such
corporation resulting from such Business Combination) will beneficially own,
directly or indirectly, 25% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed with respect to the Company prior to the Business
Combination and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

        (4)   The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company;

provided, that, to the extent necessary to ensure compliance with the
requirements of Section 409A, where applicable, an event described above shall
be treated as a Change in Control only if it also constitutes or results in a
change in ownership or control of the Company, or a change in ownership of
assets of the Company, described in Section 409A.

        "Code":    The U.S. Internal Revenue Code of 1986 as from time to time
amended and in effect, or any successor statute as from time to time in effect.
Any reference to a provision of the Code shall include, as determined by the
Administrator, a reference to applicable regulations and Internal Revenue
Service guidance with respect to such provision.

        "Company":    State Street Corporation.

9

--------------------------------------------------------------------------------



        "Covered Transaction":    Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company's
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company's assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.

        "Effective Date":    The date on which the stockholders of the Company
approve the Plan.

        "Employee":    Any person who is employed by the Company or a
Subsidiary.

        "Employment":    A Participant's employment or other service
relationship with the Company and its Subsidiaries. Employment will be deemed to
continue, unless the Administrator expressly provides otherwise, so long as the
Participant is employed by, or otherwise is providing services in a capacity
described in Section 5 to the Company or its Subsidiaries. If a Participant's
employment or other service relationship is with a Subsidiary and that entity
ceases to be a Subsidiary, the Participant's Employment will be deemed to have
terminated when the entity ceases to be a Subsidiary unless the Participant
transfers Employment to the Company or its remaining Subsidiaries.

        "Executive Compensation Committee":    The Executive Compensation
Committee of the Board.

        "ISO":    A Stock Option intended to be an "incentive stock option"
within the meaning of Section 422. Each option granted pursuant to the Plan will
be treated as providing by its terms that it is to be a non-incentive stock
option unless, as of the date of grant, it is expressly designated as an ISO. No
ISO shall be exercisable beyond ten years from the date of grant.

        "Participant":    A person who is granted an Award under the Plan.

        "Performance Award":    An Award subject to Performance Criteria. The
Committee in its discretion may grant Performance Awards that are intended to
qualify for the performance-based compensation exception under Section 162(m)
and Performance Awards that are not intended so to qualify.

        "Performance Criteria":    Specified criteria, other than the mere
continuation of Employment or the mere passage of time, the satisfaction of
which is a condition for the grant, exercisability, vesting or full enjoyment of
an Award. For purposes of Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion will mean an objectively determinable measure of performance relating
to any or any combination of the following (measured either absolutely or by
reference to an index or indices and determined either on a consolidated basis
or, as the context permits, on a divisional, subsidiary, line of business,
project or geographical basis or in combinations thereof): sales; revenue;
assets; expenses; expense control; earnings before or after deduction for all or
any portion of interest, taxes, depreciation, or amortization, whether or not on
a continuing operations or an aggregate or per share basis; return on equity,
investment, capital or assets; one or more operating ratios; operating leverage;
borrowing levels, leverage ratios or credit rating; market share; capital
expenditures; cash flow; stock price; stockholder return; sales of particular
products or services; customer acquisition or retention; acquisitions and
divestitures (in whole or in part); joint ventures and strategic alliances;
spin-offs, split-ups and the like; reorganizations; or recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings. A
Performance Criterion and any targets with respect thereto determined by the
Administrator need not be based upon an increase, a positive or improved result
or avoidance of loss. To the extent consistent with the requirements for
satisfying the performance-based compensation exception under Section 162(m),
the Administrator may provide in the case of any Award intended to qualify for
such exception that one or

10

--------------------------------------------------------------------------------




more of the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, but without
limitation, acquisitions or dispositions, changes in accounting principles or
interpretations, impairment charges) occurring during the performance period
that affect the applicable Performance Criterion or Criteria.

        "Plan":    The State Street Corporation 2006 Equity Incentive Plan as
from time to time amended and in effect.

        "Prior Plan":    The State Street Corporation 1997 Equity Incentive Plan
as amended and in effect prior to the Effective Date.

        "Restricted Stock":    Stock subject to restrictions requiring that it
be redelivered or offered for sale to the Company if specified conditions are
not satisfied.

        "Restricted Stock Unit":    A Stock Unit that is, or as to which the
delivery of Stock or cash in lieu of Stock is, subject to the satisfaction of
specified performance or other vesting conditions.

        "SAR":    A right entitling the holder upon exercise to receive an
amount (payable in shares of Stock of equivalent value) equal to the excess of
the fair market value of the shares of Stock subject to the right over the fair
market value of such shares at the date of grant.

        "Section 409A":    Section 409A of the Code.

        "Section 422":    Section 422 of the Code.

        "Section 162(m)":    Section 162(m) of the Code.

        "Stock":    The Common Stock of the Company, par value $1 per share.

        "Stock Option":    An option entitling the holder to acquire shares of
Stock upon payment of the exercise price.

        "Stock Unit":    An unfunded and unsecured promise, denominated in
shares of Stock, to deliver Stock or cash measured by the value of Stock in the
future.

        "Subsidiary":    Any corporation or other entity that stands in a
relationship to the Company that would result in the Company and such
corporation or other entity being treated as one employer under Section 414(b)
or Section 414(c) of the Code, except that in determining eligibility for the
grant of a Stock Option or SAR by reason of service for a Subsidiary, Sections
414(b) and 414(c) of the Code shall be applied by substituting "at least 50%"
for "at least 80%" under Section 1563(a)(1), (2) and (3) of the Code and Treas.
Regs. ! 1.414(c)-2; provided, that to the extent permitted under Section 409A,
"at least 20%" shall be used in lieu of "at least 50%"; and further provided,
that the lower ownership threshold described in this definition (50% or 20% as
the case may be) shall apply only if the same definition of affiliation is used
consistently with respect to all compensatory stock options or stock awards
(whether under the Plan or another plan). The Company may at any time by
amendment provide that different ownership thresholds (consistent with Section
409A) apply. Notwithstanding the foregoing provisions of this definition, except
as otherwise determined by the Administrator a corporation or other entity shall
be treated as a Subsidiary only if its employees would be treated as employees
of the Company for purposes of the rules promulgated under the Securities Act of
1933, as amended, with respect to the use of Form S-8.

        "Unrestricted Stock":    Stock not subject to any restrictions under the
terms of the Award.

11

--------------------------------------------------------------------------------






STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

Performance Award Agreement


(Name)

Re:Performance Award

Dear                        :

        This letter shall serve as an agreement (the "Agreement") between you
and State Street Corporation (the "Company") setting forth the terms and
conditions relating to the Performance Award granted to you under the Company's
2006 Equity Incentive Plan, as amended (the "Plan"), which shall be payable if
certain performance and other conditions are satisfied as described below.

1.     Grant of Performance Award.

        You have been granted an award (the "Award) consisting of a total
of                        units ("Units"). To be entitled to any payment under
the Award, you must execute this Agreement and return a fully executed copy to
the Company, and all terms and conditions of this Award must have been
satisfied. The Award will be payable, if at all, based in part on the
achievement by the Company of certain performance measures (described below and
in Exhibit I) over the two-year period commencing January 1, 2       and ending
on December 31, 2       (the "Performance Period"). The date on which the
Performance Period ends (December 31, 2009) is referred to herein as the
"Maturity Date."

2.     Performance Targets; Administrator Certification.

        Whether your Award will be paid and if so in what amounts will depend in
part (i) as to seventy (70%) percent of the Award (the "EPS Portion"), on the
Company's achievement of specified earnings per share targets as described in
(a) below and in Exhibit I attached hereto and made a part hereof, and (ii) as
to the remaining thirty (30%) percent of the Award (the "ROE Portion"), on the
Company's achievement of specified return on shareholders' equity targets as
described in (b) below and in Exhibit I.

        (a)    Earnings Per Share (EPS).    Subject to the other terms and
conditions of the Award, the Company's fully diluted aggregated operating
earnings per share from continuing operations ("EPS") for the Performance Period
will determine how much, if any, of the EPS Portion of the Award will be
payable. Exhibit I sets forth the EPS threshold that must be achieved if any of
the EPS Portion is to be payable and the higher EPS target that must be achieved
if the entire EPS Portion is to be payable, with interpolation for EPS
performance between those limits.

        (b)    Return on Equity (ROE).    Subject to the other terms and
conditions of the Award, the Company's average return on shareholders' equity
from operating results for continuing operations ("ROE") will determine how
much, if any, of the ROE Portion of the Award will be payable. Exhibit I sets
forth the ROE threshold that must be achieved if any of the ROE Portion is to be
payable and the higher ROE targets that must be achieved if higher percentages,
or the entirety, of the ROE Portion is to be payable, with interpolation for ROE
performance between those limits.

        The specific EPS and ROE performance targets for the Performance Period
were established by the Administrator on                          and are set
forth on Exhibit I. Subject to the other terms and conditions of the Award,
payment under this Award will only be made if the Administrator certifies,
following the close of the Performance Period, that the pre-established
threshold performance targets

1

--------------------------------------------------------------------------------




have been exceeded on the Maturity Date and then only to the extent of the level
of performance so certified as having been achieved.

3.     Form of Payment.

        Any portion of the Award earned by reason of the Administrator's
certification as described above will be payable in shares of the Company's
common stock ("Stock") to you (or your beneficiary, in the case of your death)
on or before the March      next following the end of the Performance Period.
The number of shares to be paid will be determined by multiplying the number of
Units set forth in paragraph 1, above, by the Total Funding Percentage. For this
purpose, "Total Funding Percentage" means the sum of the weighted funding
percentages achieved for each of the ROE and EPS performance targets,
respectively, for the Performance Period as certified by the Administrator.

4.     Non-Transferability, Etc.

        This Award shall not be transferable otherwise than by will or the laws
of descent and distribution. Any attempt by you (or in the case of your death,
your beneficiary) to assign or transfer the Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect and shall render the Award itself null and void.

5.     Termination of Employment.

        (a)   No amount shall be paid in respect of the Award in the event that
you cease to be employed by the Company and its Subsidiaries due to
Circumstances of Forfeiture prior to the end of the Performance Period. If your
employment with the Company and its Subsidiaries ceases by reason of Disability,
Retirement, death, or any reason other than for Circumstances of Forfeitures,
then you shall be eligible to receive a pro-rated Award, taking into account the
time between the date on which your employment so terminated and the end of the
Performance Period subject to paragraph b, below. Any amount payable pursuant to
this paragraph 5 shall be paid in accordance with paragraph 3.

        (b)   Payment to you of any pro-rated Award after termination of your
employment otherwise than by reason of your death shall be subject to the
conditions that until the date on which the Award is paid you (i) shall not,
without the prior written consent of the Company, (A)(1) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company and its Subsidiaries) the
employment of, (2) hire or employ, (3) recruit, or (4) in any way assist another
in soliciting or recruiting the employment of, or (B) induce the termination of
the employment of, any person who within the previous 12 months was an officer
or principal of the Company or any of its Subsidiaries; (ii) shall not, without
the prior written consent of the Company, engage in the Solicitation of Business
(as defined below) from any client on behalf of any person or entity other than
the Company and its Subsidiaries. The term "Solicitation of Business" means the
attempt through direct or indirect contact by you or by any other person or
entity with your assistance with a client with whom you have had or with whom
persons supervised by you have had significant personal contact while employed
by the Company and its Subsidiaries to induce such client to (A) transfer its
business from the Company and its Subsidiaries to any other person or entity,
(B) cease or curtail its business with the Company and its Subsidiaries, or
(C) divert a business opportunity from the Company and its Subsidiaries to any
other person or entity; and (iii) shall not engage whether directly or
indirectly, in any manner or capacity as advisor, principal, agent, partner,
officer, director, employee, member of any association, or otherwise, in any
business or activity which is at the time competitive with any business or
activity conducted by the Company or any of its direct or indirect Subsidiaries.
If you do not comply with the above conditions, you shall receive no payment
under this Award. Any determination by the Administrator that you are, or have
engaged in any prohibited conduct as described above shall be conclusive and
binding on all persons. Notwithstanding the foregoing, this paragraph 5
(b) shall be inapplicable following a Change of Control.

2

--------------------------------------------------------------------------------



        (c)   For purposes hereof; (i) "Retirement" means your attainment of age
55 and completion of 5 years of service with the Company and its Subsidiaries or
your attainment of age 65 and completion of five years of service with the
Company and its Subsidiaries,

         (ii)  "Disability" means (A) your inability to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment that can be expected to result in your death or can be
expected to last for a continuous period of not less than 12 months (an
"impairment") or (B) if you, as a result of the impairment, receive income
replacement benefits for a period of not less than 3 months under a plan of the
Company or a Subsidiary

        (iii)  "Circumstances of Forfeiture" means the termination of your
employment with the Company and its Subsidiaries either (A) voluntarily or
(B) involuntarily and you are classified by the Company as ineligible for
rehire.

6.     Acceleration of Performance Award.

        Notwithstanding anything in this Agreement to the contrary, in the event
of a Change of Control occurring prior to the Maturity Date, you shall be
entitled at the time of such Change of Control to receive a cash payment equal
to the adjusted fair market value of a share of the Stock multiplied by the
number of Units set forth in paragraph 1, above. For purposes of the preceding
sentence, "adjusted fair market value" shall mean the higher of the (i) the
highest average of the reported daily high and low prices per share of the Stock
during the 60-day period prior to the first date of actual knowledge by the
Board of circumstances that resulted in a Change of Control, and (ii) if the
Change of Control is the result of a transaction or series of transactions
described in paragraph 1 or 2 of the definition of Change of Control in the
Plan, the highest price per share of the Stock paid in such transaction series
of transactions (which in the case of a transaction described in paragraph 1 of
such definition in the Plan shall be the highest price per share of the Stock as
reflected in a Schedule 13D filed by the person having made the acquisition

7.     Changes in Capitalization or Corporate Structure.

        The Award is subject to adjustment pursuant to Section 7(b) of the Plan
in the circumstances therein described.

8.     Amendments to Performance Units.

        Subject to the specific limitations set forth in the Plan, the
Administrator may at any time suspend or terminate any rights or obligations
relating to the Award prior to the Maturity Date without your consent.

9.     Compliance with Section 162(m).

        The Administrator shall exercise its discretion with respect to this
Award in all cases so as to preserve the deductibility of payments under the
Award against disallowance by reason of Section 162(m) of the Code.

10.   Shareholder Rights.

        You are not entitled to any rights as a Shareholder with respect to any
shares of Stock subject to the Award until they are transferred to you. Without
limiting the foregoing, you will have no right to receive dividends or amounts
in lieu of dividends with respect to the shares of Stock subject to the Award
prior to any shares being transferred to you.

3

--------------------------------------------------------------------------------



11.   Withholding.

        The Company shall be obligated to issue Stock pursuant to this Agreement
only if you first deliver to the Company funds sufficient to satisfy, or make
other arrangements acceptable to the Company for satisfying, any tax withholding
or similar withholding obligations to which the Company or its Subsidiaries may
be subject by reason of such transfer under this Award. You expressly
acknowledge and agree that your rights hereunder are subject to your paying to
the Company any applicable taxes required to be withheld in connection with the
Award in a form and manner satisfactory to the Company, including withhold to
cover and sell to cover transactions.

12.   Employee Rights.

        Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.

13.   Provisions of the Plan.

        The provisions of the Plan are incorporated herein by reference, and all
terms not otherwise defined herein shall have the meaning given to them in the
Plan. In the event of any conflict between the provisions of this Agreement and
the provisions of the Plan, the provisions of the Plan shall control. You
acknowledge that you have received a copy of the Plan and a copy of the
Prospectus for the Plan.

        If the Award and the foregoing terms and conditions are acceptable to
you, please sign the enclosed counterpart of this letter and return the same to
the undersigned. By signing this letter, you acknowledge and agree that you are
bound by the terms of the Agreement and the Plan, and the Agreement will take
effect as a sealed instrument.

    Very truly yours,
 
 
STATE STREET CORPORATION
 
 
By
 
    

--------------------------------------------------------------------------------

Boon S. Ooi
Senior Vice President

        The undersigned hereby accepts the Award on the terms and subject to the
conditions set forth above.

            

--------------------------------------------------------------------------------

(Name) Dated:       

--------------------------------------------------------------------------------

   

4

--------------------------------------------------------------------------------





Exhibit I

Performance Targets

January 1, 2       - December 31, 2      

5

--------------------------------------------------------------------------------






STATE STREET CORPORATION
2006 EQUITY INCENTIVE PLAN

Restricted Stock Award Agreement


        Subject to your acceptance of the terms set forth in this agreement (the
"Agreement"), State Street Corporation (the "Company") has awarded to you
"restricted" shares of common stock of the Company ("Stock") (the "Award"),
detailed in your Award statement on this website maintained by Smith Barney (the
"Statement") and pursuant to the State Street Corporation 2006 Equity Incentive
Plan (the "Plan") and the terms set forth below. A copy of the Plan document and
the Company's Prospectus are located on this website for your reference. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of conflict between the provisions of
the Agreement and the provisions of the Plan, the provisions of the Plan shall
control.

        In consideration of the Company's accepting this Agreement and
transferring to you, the Award recipient, the shares of Stock provided for
herein and in the accompanying Statement, you hereby agree with the Company as
follows:

1.If certificates for the shares awarded hereunder are issued, the certificates
for any unvested shares shall be held by the Company with blank stock powers to
be used in the event of forfeiture. If unvested shares are held in book entry
form, the Company may give stop transfer instructions to the depository to
ensure compliance with the provisions hereof. Subject to paragraph 3 and this
paragraph 1, your right to unrestricted shares shall vest according to the
vesting schedule detailed in the Statement. The term "vest" as used herein means
the lapsing of the restrictions described herein and in the Plan with respect to
one or more shares of Stock. To vest in all or any portion of this Award as of
any date, you must have been continuously employed with the Company or any
Subsidiary from and after the date hereof and until (and including) the
applicable vesting date, except as otherwise provided herein.

2.Except as provided below, this Award shall not be transferable other than by
will or the laws of descent and distribution. Any attempt by you (or in the case
of your death, by your beneficiary) to assign or transfer the Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the Award itself null and void.

3.(a)    Except as provided for below,
 the Award shall vest according to the vesting schedule detailed in your
        Statement.

(b)In the event you cease to be employed by the Company and its Subsidiaries
either (i) voluntarily or (ii) involuntarily and you are classified by the
Company as ineligible for rehire (collectively, "Circumstances of Forfeiture"),
the Stock acquired hereunder, less any shares that have previously vested, shall
be immediately forfeited to the Company.

(c)If your employment terminates by reason of Retirement, Disability, or for
reasons other than for Circumstances of Forfeiture or death, your unvested
shares of Stock shall continue to vest in accordance with the vesting schedule
detailed in your Statement subject to the restrictions in paragraphs (f) and
(g), below.

(d)If you die after your employment has terminated by reason of Retirement,
Disability, or reasons other than Circumstances of Forfeiture but before the
Award is fully vested, all shares acquired hereunder that have not previously
vested or been forfeited shall immediately vest on the date of your death.

(e)If you die while employed by the Company and its Subsidiaries, or in the
event that a Change of Control as defined in the Plan occurs while you are
employed by the Company and its Subsidiaries, all shares acquired hereunder that
have not previously vested or been forfeited shall immediately vest on the date
of your death or such Change of Control.

--------------------------------------------------------------------------------



(f)Your rights to continue to vest in shares after your termination of
employment other than by reason of death or Circumstances of Forfeiture shall be
subject to the conditions that until any such shares vest, you (i) shall not,
without the prior written consent of the Company, (A)(1) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company and its Subsidiaries) the
employment of, (2) hire or employ, (3) recruit, or (4) in any way assist another
in soliciting or recruiting the employment of, or (B) induce the termination of
the employment of, any person who within the previous 12 months was an officer
or principal of the Company or any of its Subsidiaries; and (ii) shall not,
without the prior written consent of the Company, engage in the Solicitation of
Business (as defined below) from any client on behalf of any person or entity
other than the Company and its Subsidiaries. The term "Solicitation of Business"
means the attempt through direct or indirect contact by you or by any other
person or entity with your assistance with a client with whom you have had or
with whom persons supervised by you have had significant personal contact while
employed by the Company and its Subsidiaries to induce such client to (A)
transfer its business from the Company and its Subsidiaries to any other person
or entity, (B) cease or curtail its business with the Company and its
Subsidiaries, or (C) divert a business opportunity from the Company and its
Subsidiaries to any other person or entity of the business with which you were
actively connected during your employment. If you do not comply with the above
conditions, you shall forfeit any remaining unvested shares under this Award.
Any determination by the Administrator that you are, or have engaged in any
prohibited conduct, as described above, shall be conclusive and binding on all
persons. Notwithstanding the foregoing, this paragraph 3(f) shall become
inapplicable following a Change of Control.

(g)You hereby (i) acknowledge that the shares of Stock issued to you under the
Agreement may be held in book entry form on the books of Computershare Limited
(or another institution specified by the Company), and irrevocably authorize the
Company to take such actions as may be necessary or appropriate to effectuate a
transfer of the record ownership of any such shares that are unvested and
forfeited hereunder, (ii) agree to deliver to the Company, as a precondition to
the issuance of any stock certificate or certificates with respect to unvested
shares of Stock hereunder, one or more stock powers, endorsed in blank, with
respect to such shares, and (iii) agree to sign such other powers and take such
other actions as the Company may reasonably request to accomplish the transfer
or forfeiture hereunder.

(h)For purposes hereof, "Retirement" means your attainment of age 55 and
completion of 5 years of service with the Company and its Subsidiaries or your
attainment of age 65 and completion of five years of service with the Company
and its Subsidiaries, and "Disability" means (i) your inability to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment that can be expected to result in your death or can be
expected to last for a continuous period of not less than 12 months (an
"impairment") or (ii) if you, as a result of the impairment, receive income
replacement benefits for a period of not less than 3 months under a State Street
plan.

4.Any stock certificates representing unvested shares shall be held by the
Company, and any such certificate (and to the extent determined by the Company,
any other evidence of ownership of unvested shares) shall contain the following
legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
STATE STREET CORPORATION 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND STATE STREET

2

--------------------------------------------------------------------------------



CORPORATION. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
STATE STREET CORPORATION.

5.As soon as practicable following the vesting of any such shares the Company
shall cause a stock certificate or certificates covering such shares, without
the aforesaid legend, to be issued and delivered to you (or in the event of your
death, to your designated beneficiary), subject to paragraph 8, below.

6.You shall be entitled to any and all dividends or other distributions paid
with respect to all shares of Stock acquired hereunder which have not been
forfeited or otherwise disposed of and shall be entitled to vote any such
shares; provided, however, that any property (other than cash) distributed with
respect to a share of Stock (the "associated share") acquired hereunder,
including without limitation a distribution of Stock by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities with
respect to an associated share, shall be subject to the restrictions of this
Agreement in the same manner and for so long as the associated share remains
subject to such restrictions, and shall be promptly forfeited to the Company if
and when the associated share is so forfeited.

7.You understand that once a certificate bearing no legend has been delivered to
you in respect of shares of Stock acquired hereunder which have vested, you will
be free to sell the shares of Stock evidenced by such certificate, subject to
applicable requirements of federal and state securities laws.

8.You expressly acknowledge that the vesting of the shares of Stock acquired
hereunder will give rise to ordinary income, subject to tax withholding through
your local payroll. The amount of income realized will be the fair market value
of the shares upon vesting when the substantial risk of forfeiture lapses. You
expressly acknowledge and agree that your rights hereunder are subject to your
paying to the Company in cash, or by selling shares of Stock acquired hereunder,
or by the delivery of previously acquired Stock, any applicable taxes required
to be withheld in connection with such vesting in a form and manner satisfactory
to the Company.

9.You also acknowledge that you may elect, within 30 days of the date of grant,
under Section 83(b) of the Code, to recognize income at the time of the Award.
If you make an 83(b) election, you must pay tax withholding based on the fair
market value of the shares on the date of the Award. If these shares are
subsequently forfeited, the taxes paid are forfeited, and you may not claim a
loss with respect to the income recognized or on the shares forfeited.

10.By your accepting this Agreement electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan, and it shall be deemed to have been accepted by the Company. This
Agreement shall take effect as a sealed instrument.

3

--------------------------------------------------------------------------------








STATE STREET CORPORATION
2006 EQUITY INCENTIVE PLAN

Deferred Stock Award Agreement


        Subject to your acceptance of the terms set forth in this agreement (the
"Agreement"), State Street Corporation (the "Company") has awarded you a
contingent right to receive the number of shares of Stock (the "Deferred
Shares") (the "Award") detailed in your Award statement on this website
maintained by Smith Barney (the "Statement") and pursuant to the State Street
Corporation 2006 Equity Incentive Plan (the "Plan") and the terms set forth
below. A copy of the Plan document and the Company's Prospectus are located on
this website for your reference. The provisions of the Plan are incorporated
herein by reference, and all terms used herein shall have the meaning given to
them in the Plan, except as otherwise expressly provided herein. In the event of
any conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control.

        The terms of your Award, are as follows:

1.Subject to paragraph 3 and this paragraph 1, your right to receive shares of
Stock shall vest according to the vesting schedule detailed in your Statement.
The term "vest" as used herein means the lapsing of the restrictions described
herein and in the Plan with respect to one or more shares of Stock. To vest in
all or any portion of this Award as of any date, you must have been continuously
employed with the Company or any Subsidiary from and after the date hereof and
until (and including) the applicable vesting date, except as otherwise provided
herein.

2.Shares of Stock will be issued and transferred to you only if and when all
requirements of this Agreement have been satisfied. Prior to that time you will
have no rights as a shareholder with respect to the Deferred Shares. Without
limiting the foregoing, you will have no right to receive dividends or amounts
in lieu of dividends with respect to the Deferred Shares and no right to vote
the Deferred Shares. The Company's obligation to issue and transfer Stock in the
future pursuant to the Agreement is an unsecured and unfunded contractual
obligation.

3.(a)    Except as provided for below,
 the Award shall vest according to the vesting schedule detailed in your
         Statement. Upon your becoming vested, the Company will issue and transfer to you, upon or as soon as
         practicable following such dates, the number of shares of Stock specified.

(b)In the event you cease to be employed by the Company and its Subsidiaries
either (i) voluntarily or (ii) involuntarily and you are classified by the
Company as ineligible for rehire (collectively, "Circumstances of Forfeiture"),
you will immediately forfeit any and all rights to receive shares of Stock under
this Agreement, less any shares that have previously vested.

(c)If your employment terminates by reason of Retirement, Disability, or for
reasons other than for Circumstances of Forfeiture or death, your unvested right
to receive shares of Stock shall continue to vest in accordance with the vesting
schedule detailed in your Statement subject to the restrictions in paragraph
(f), below.

(d)If you die after your employment has terminated by reason of Retirement,
Disability, or reasons other than Circumstances of Forfeiture but before the
Award is fully vested, the Award shall become fully vested on the date of your
death.

(e)If you die while employed by the Company and its Subsidiaries, or in the
event that a Change of Control as defined in the Plan occurs while you are
employed by the Company and its Subsidiaries, the Company will promptly issue
and deliver to you (or in the event of death, to your beneficiary designated in
accordance with the terms of the Plan) any

1

--------------------------------------------------------------------------------



shares under this Award that you had not otherwise had a right to receive prior
to your death or such Change of Control.

(f)Your rights to receive Deferred Shares after your termination of employment
other than by reason of death or Circumstances of Forfeiture shall be subject to
the conditions that until any such Deferred Shares vest, you (i) shall not,
without the prior written consent of the Company, (A)(1) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company and its Subsidiaries) the
employment of, (2) hire or employ, (3) recruit, or (4) in any way assist another
in soliciting or recruiting the employment of, or (B) induce the termination of
the employment of, any person who within the previous 12 months was an officer
or principal of the Company or any of its Subsidiaries; and (ii) shall not,
without the prior written consent of the Company, engage in the Solicitation of
Business (as defined below) from any client on behalf of any person or entity
other than the Company and its Subsidiaries. The term "Solicitation of Business"
means the attempt through direct or indirect contact by you or by any other
person or entity with your assistance with a client with whom you have had or
with whom persons supervised by you have had significant personal contact while
employed by the Company and its Subsidiaries to induce such client to
(A) transfer its business from the Company and its Subsidiaries to any other
person or entity, (B) cease or curtail its business with the Company and its
Subsidiaries, or (C) divert a business opportunity from the Company and its
Subsidiaries to any other person or entity of the business with which you were
actively connected during your employment. If you do not comply with the above
conditions, you shall forfeit any remaining unvested Deferred Shares under this
Award. Any determination by the Administrator that you are, or have engaged in
any prohibited conduct, as described above, shall be conclusive and binding on
all persons. Notwithstanding the foregoing, this paragraph 3(f) shall become
inapplicable following a Change of Control.

(g)For purposes hereof, "Retirement" means your attainment of age 55 and
completion of 5 years of service with the Company and its Subsidiaries or your
attainment of age 65 and completion of five years of service with the Company
and its Subsidiaries, and "Disability" means (i) your inability to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment that can be expected to result in your death or can be
expected to last for a continuous period of not less than 12 months (an
"impairment") or (ii) if you, as a result of the impairment, receive income
replacement benefits for a period of not less than 3 months under a State Street
plan.



4.You expressly acknowledge that the vesting of the right to receive shares of
Stock acquired hereunder may give rise to ordinary income subject to withholding
through your local payroll. You expressly acknowledge and agree that your rights
hereunder are subject to your paying to the Company any applicable taxes
required to be withheld in connection with such vesting in a form and manner
satisfactory to the Company.

5.The Company shall be obligated to issue Stock pursuant to this Agreement only
if you first deliver to the Company funds sufficient to satisfy, or make other
arrangements acceptable to the Company for satisfying, any tax withholding or
similar withholding obligations to which the Company or its Subsidiaries may be
subject by reason of such transfer of this Award.

6.The number and kind of Deferred Shares subject to this Award, and the number
and kind of shares of Stock to be delivered in satisfaction of the Company's
obligations hereunder, shall be subject to adjustment in accordance with Section
7(b) of the Plan.

2

--------------------------------------------------------------------------------



7.Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.

8.This Award shall not be transferable other than by will or the laws of descent
and distribution. Any attempt by you (or in the case of your death, by your
beneficiary) to assign or transfer the Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect and shall render the Award itself null and void.

9.By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan. The Agreement will take effect as a sealed instrument.

3

--------------------------------------------------------------------------------








STATE STREET CORPORATION
2006 Equity Incentive Plan

SSgA Performance-Based Equity Award Agreement


Re:Performance-Based Equity Award

Dear :

        As a member of a select group of key management of the State Street
Global Advisors business unit of State Street Corporation, you have been chosen
to participate in the SSgA Performance-Based Equity Program. This letter shall
serve as an agreement (the "Agreement") between you and State Street Corporation
(the "Company") setting forth the terms and conditions relating to the SSgA
Equity-Based Performance Award granted to you pursuant to the State Street
Global Advisors Performance-Based Equity Program under the Company's 2006 Equity
Incentive Plan, as amended (the "Plan"), which shall be payable if certain
performance and other conditions are satisfied as described below.

1.     Grant of Performance Award.

        You have been granted an award (the "Award) consisting of a total
of            units ("Units"). To be entitled to any payment under the Award,
you must execute this Agreement and return a fully executed copy to the Company,
and all terms and conditions of this Award must have been satisfied. The Award
will be payable based in part on the achievement by the worldwide State Street
Global Advisors business unit of the Company ("SSgA") of certain performance
measures (described below and in Exhibit I) over the three-year period
commencing January 1, 2       and ending on December 31, 2       (the
"Performance Period"). The date on which the Performance Period ends (December
31, 2      ) is referred to herein as the "Maturity Date."

2.     Performance Targets; Administrator Certification.

        Whether your Award will be paid and in what amounts will depend on
SSgA's achievement of the compounded annual growth in its Net Income Before
Taxes ("NIBT") during the Performance Period and the other terms and conditions
as set forth herein.

        The specific NIBT performance targets for the Performance Period were
established by the Administrator on February 14, 2008 and are set forth on
Exhibit I attached hereto and made a part hereof. Subject to the other terms and
conditions of the Award, payment under this Award will only be made if the
Administrator certifies, following the close of the Performance Period, that the
pre- established threshold performance targets have been exceeded on the
Maturity Date and then only to the extent of the level of performance so
certified as having been achieved.

3.     Form of Payment.

        Any portion of the Award earned by reason of the Administrator's
certification as described above will be payable in shares of the Company's
common stock ("Stock") to you (or your beneficiary, in the case of your death)
on or before the March 15 next following the end of the Performance Period. The
number of shares to be paid will be determined by multiplying the number of
Units set forth in paragraph 1, above, by the Total Funding Percentage. For this
purpose, "Total Funding Percentage" means the funding percentage achieved for
the NIBT performance target, for the Performance Period as certified by the
Administrator.

1

--------------------------------------------------------------------------------



4.     Non-Transferability, Etc.

        This Award shall not be transferable otherwise than by will or the laws
of descent and distribution. Any attempt by you (or in the case of your death,
your beneficiary) to assign or transfer the Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect and shall render the Award itself null and void.

5.     Termination of Employment.

(a)No amount shall be paid in respect of the Award in the event that you cease
to be employed by the Company and its Subsidiaries due to Circumstances of
Forfeiture prior to the date the award is paid. If your employment with the
Company and its Subsidiaries ceases by reason of Disability, Retirement, death,
or any reason other than for Circumstances of Forfeitures, then you shall be
eligible to receive a pro-rated Award, taking into account the time between the
date on which your employment so terminated and the end of the Performance
Period subject to paragraph b, below. Any amount payable pursuant to this
paragraph 5 shall be paid in accordance with paragraph 3.

(b)Payment to you of any pro-rated Award after termination of your employment
otherwise than by reason of your death shall be subject to the conditions that
until the date on which the Award is paid you (i) shall not, without the prior
written consent of the Company, (A)(1) solicit, directly or indirectly (other
than through a general solicitation of employment not specifically directed to
employees of the Company and its Subsidiaries) the employment of, (2) hire or
employ, (3) recruit, or (4) in any way assist another in soliciting or
recruiting the employment of, or (B) induce the termination of the employment
of, any person who within the previous 12 months was an officer or principal of
the Company or any of its Subsidiaries; and (ii) shall not, without the prior
written consent of the Company, engage in the Solicitation of Business (as
defined below) from any client on behalf of any person or entity other than the
Company and its Subsidiaries. The term "Solicitation of Business" means the
attempt through direct or indirect contact by you or by any other person or
entity with your assistance with a client with whom you have had or with whom
persons supervised by you have had significant personal contact while employed
by the Company and its Subsidiaries to induce such client to (A) transfer its
business from the Company and its Subsidiaries to any other person or entity,
(B) cease or curtail its business with the Company and its Subsidiaries, or
(C) divert a business opportunity from the Company and its Subsidiaries to any
other person or entity. If you do not comply with the above conditions, you
shall forfeit all rights to any and all unpaid or unvested equity awards held by
you, and the Company may seek injunctive relief in addition to, and not in lieu
of, any other relief to which it may be entitled. Any determination by the
Administrator that you are, or have engaged in any prohibited conduct as
described above shall be conclusive and binding on all persons. Notwithstanding
the foregoing, this paragraph 5 (b) shall be inapplicable following a Change of
Control or the Administrator's determination that a Covered Transaction has
occurred.

(c)For purposes hereof:

(i)"Retirement" means your attainment of age 55 and completion of 5 years of
service with the Company and its Subsidiaries or your attainment of age 65 and
completion of five years of service with the Company and its Subsidiaries.

(ii)"Disability" means (A) your inability to engage in any substantially gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in your death or can be expected to last for a
continuous period of not less than 12 months (an "impairment") or (B) if you, as
a result of the impairment, receive income

2

--------------------------------------------------------------------------------



replacement benefits for a period of not less than 3 months under a plan of the
Company or a Subsidiary.

(iii)"Circumstances of Forfeiture" means the termination of your employment with
the Company and its Subsidiaries either (A) voluntarily or (B) involuntarily and
you are classified by the Company as ineligible for rehire.

(iv)"Covered Transaction" means the sale by the Company of all or substantially
all of the assets of SSgA as determined by the Administrator.

6.     Non-Disclosure; Non-Competition.

        By signing this Agreement and accepting the Award, you: (a) shall hold
in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to SSgA, the Company, any
of its Subsidiaries, and their respective businesses and Clients (as defined
below), including but not limited to Clients' identities and any and all
information regarding or relating to their business relationship with SSgA, the
Company, or any of its Subsidiaries, which shall have been obtained by you
during your employment by SSgA, the Company, or any of its Subsidiaries and
which shall not be or become public knowledge (other than by acts by you or your
representatives in violation hereof), and you shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. The term "Client(s)"
means any person or entity that is a customer or client of SSgA, the Company, or
any of its Subsidiaries.

(b)for and during a period of 18 months following your termination of employment
with the Company and all of its Subsidiaries for any reason (other than death),
shall not engage, either directly or indirectly, in any manner or capacity as
advisor, principal, agent, partner, officer, director or employee of, or as
consultant to Fidelity Investments, Barclays Global Investors NA, Wellington
Management Co, LLP, Mellon Financial Corp., Goldman Sachs Asset Management LP,
BlackRock Inc. (each an "Institution) For purposes of this paragraph 6(b) each
Institution shall also include any subsidiary and affiliate of the Institution,
including any successor entity to an Institution, by way of merger, acquisition
(either of stock or substantially all of the assets), reorganization, change of
name or other similar event occurring subsequent to the date of this Award. If
you do not comply with the above conditions, you shall forfeit all rights to any
and all unpaid or unvested equity awards then held by you, and the Corporation
may seek injunctive relief in addition to, and not in lieu of, any other relief
to which it may be entitled. Notwithstanding the foregoing, paragraph 6(b) shall
be inapplicable following a Change of Control.

(c)acknowledge that any and all inventions, discoveries, improvements,
copyrighted works (including computer programs), trademarks, processes, systems,
and developments that are conceived, discovered or made solely or jointly during
the term of your employment at State Street, whether or not patentable or
eligible to be copyrighted, (hereinafter "Inventions") shall be deemed made in
the regular course of your employment with State Street and within the scope of
that employment and shall from the date of creation, be owned exclusively by
State Street. Furthermore, you hereby assign to State Street, without the
necessity of any further consideration, all of your right, title and interest in
and to any invention, in any and all media now known or hereafter developed
throughout the universe, and State Street shall be entitled to obtain and hold
same in its own name on all applicable patents, registrations, At State Street's
request, you will reasonably cooperate with State Street to sign any documents
necessary to protect and enforce any such rights in State Street.

3

--------------------------------------------------------------------------------





7.     Acceleration of Performance Award.

        Notwithstanding anything in this Agreement to the contrary, in the event
of a Change of Control or a Covered Transaction occurring prior to the Maturity
Date, you shall be entitled at the time of such Change of Control to receive a
cash payment equal to the adjusted fair market value of a share of the Stock
multiplied by the number of Units set forth in paragraph 1, above. For purposes
of the preceding sentence, "adjusted fair market value" shall mean the higher of
the (i) the highest average of the reported daily high and low prices per share
of the Stock during the 60-day period prior to the first date of actual
knowledge by the Board of circumstances that resulted in a Change of Control,
and (ii) if the Change of Control is the result of a transaction or series of
transactions described in paragraph 1 or 2 of the definition of Change of
Control in the Plan, the highest price per share of the Stock paid in such
transaction series of transactions (which in the case of a transaction described
in paragraph 1 of such definition in the Plan shall be the highest price per
share of the Stock as reflected in a Schedule 13D filed by the person having
made the acquisition

8.     Changes in Capitalization or Corporate Structure.

        The Award is subject to adjustment pursuant to Section 7(b) of the Plan
in the circumstances therein described.

9.     Amendments to Performance Units.

        Subject to the specific limitations set forth in the Plan, the
Administrator may at any time suspend or terminate any rights or obligations
relating to the Award prior to the Maturity Date without your consent.

10.   Compliance with Section 162(m).

        The Administrator shall exercise its discretion with respect to this
Award in all cases so as to preserve the deductibility of payments under the
Award against disallowance by reason of Section 162(m) of the Code.

11.   Shareholder Rights.

        You are not entitled to any rights as a Shareholder with respect to any
shares of Stock subject to the Award until they are transferred to you. Without
limiting the foregoing, you will have no right to receive dividends or amounts
in lieu of dividends with respect to the shares of Stock subject to the Award
prior to any shares being transferred to you.

12.   Withholding.

        The Company shall be obligated to issue Stock pursuant to this Agreement
only if you first deliver to the Company funds sufficient to satisfy, or make
other arrangements acceptable to the Company for satisfying, any tax withholding
or similar withholding obligations to which the Company or its Subsidiaries may
be subject by reason of such transfer under this Award. You expressly
acknowledge and agree that your rights hereunder are subject to your paying to
the Company any applicable taxes required to be withheld in connection with the
Award in a form and manner satisfactory to the Company.

13.   Employee Rights.

        Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.

4

--------------------------------------------------------------------------------



14.   Provisions of the Plan.

        The provisions of the Plan are incorporated herein by reference, and all
terms not otherwise defined herein shall have the meaning given to them in the
Plan. In the event of any conflict between the provisions of this Agreement and
the provisions of the Plan, the provisions of the Plan shall control. You
acknowledge that you have received a copy of the Plan and a copy of the
Prospectus for the Plan.

        If the Award and the foregoing terms and conditions are acceptable to
you, please sign the enclosed counterpart of this letter and return the same to
the undersigned. By signing this letter, you acknowledge and agree that you are
bound by the terms of the Agreement and the Plan, and the Agreement will take
effect as a sealed instrument.

    Very truly yours,
 
 
STATE STREET CORPORATION
 
 
 
 
  
Boon S. Ooi
Senior Vice President

        The undersigned hereby accepts the Award on the terms and subject to the
conditions set forth above.

            

--------------------------------------------------------------------------------

(Name) Dated:       

--------------------------------------------------------------------------------

   

5

--------------------------------------------------------------------------------





Exhibit I

Performance Targets

January 1, 2       - December 31, 2      

Compounded Annual Growth Rate of
NIBT for the Performance Period

--------------------------------------------------------------------------------

  Total Funding Percentage

--------------------------------------------------------------------------------

        

6

--------------------------------------------------------------------------------






Director Stock Award Agreement


(name and address)

Re: Deferred Stock Award

Dear                        :

        Please find below the terms and conditions relating to your
2             Deferred Stock Award made under the State Street Corporation 2006
Equity Incentive Plan (the "Plan").

        1.     The number of shares of Stock awarded to you for the
2             -2             Board year is         , which equals the number of
whole shares obtained by dividing $             by the closing price of a share
of Stock on                         . This letter describes the terms under
which these shares of Stock have been awarded to you (the "Terms").

        2.     The shares described in paragraph 1 plus any additional shares of
Stock determined under paragraph 4 below (the shares described in paragraph 1
plus the shares described in paragraph 4 being hereinafter referred to as the
"2             shares") will be issued to you as soon as practicable following
the later of (i) the date you cease to be a director, or (ii) the date specified
in a deferral election described in paragraph 3. In the event of your death
prior to the issuance of the 2             shares, the 2             shares will
be issued to your designated beneficiary(ies). You may designate a beneficiary
or beneficiaries by delivering to Boon Ooi, Senior Vice President, Compensation
and Benefits, or to his successor or designate (the "Administrator"), a written
beneficiary designation in form satisfactory to the Administrator. Your
designation (or change in designation) will be effective when received in
satisfactory form by the Administrator. If you should die without having named a
beneficiary, your 2             shares will be issued to the executor or
administrator of your estate.

        3.     At any date that is at least twelve months prior to the Plan Year
in which the 2             shares would otherwise be paid (or payment would have
commenced) you may make an election to change the timing and/or form of payment
of the 2             shares under the Plan. Any election described in the
preceding sentence must be in writing and shall take effect only when delivered
to the Administrator in a form satisfactory to the Administrator. Except as
otherwise determined by the Administrator consistent with Section 409A of the
Internal Revenue Code of 1986, as amended, ("Section 409A") no such election may
specify a new date for receipt of the 2             shares that is earlier than
five years following the date on which the 2             shares would be paid or
payment would have commenced. No change to an election as to the time or form of
payment will take effect until at least twelve months after the date on which
the election is made. If you make an effective election under this paragraph to
defer receipt of the 2             shares, and you die prior to issuance of the
shares, the 2             shares shall be issued as soon as practicable
following your death to your designated beneficiary(ies) or to the executor or
administrator of your estate if no beneficiary has been designated or survives.

        4.     You will not have any rights as a stockholder with respect to the
2             shares until they have been issued to you. However, if any
dividends and distributions (other than distributions described in paragraph 5)
are paid on the Stock prior to the date you are issued the 2             shares,
the number of 2             shares notionally credited to your account will be
increased by the number of shares obtained as follows: by dividing the total
dividend or distribution you would have received if you had owned the
2             shares credited to your account on the dividend or other
distribution declaration date, by the closing price of a share of Stock on the
date the dividend or distribution was paid.

        5.     The number and kind of shares constituting the 2            
shares shall be appropriately adjusted by the Board to reflect stock splits,
stock dividends or similar changes in the capitalization of State Street
Corporation (the "Corporation").

1

--------------------------------------------------------------------------------



        6.     Your rights to the 2             shares are only those of an
unsecured creditor of the Corporation. Nothing in the Terms or the Plan or
otherwise shall be construed as obligating the Corporation to establish a trust
or otherwise to set aside Stock or funds to meet its obligations under the Terms
or the Plan.

        7.     Nothing in the Terms or the Plan or otherwise shall obligate the
Corporation to register the shares of Stock to be issued hereunder. You
acknowledge that federal and state securities laws or other laws may limit the
extent to which you or your beneficiary(ies) may sell or otherwise transfer or
dispose of any shares of Stock issued under the Terms or the Plan.

        Under currently applicable rules under the Securities Exchange Act of
1934, as amended, you are required to report the award described above as a
2             exempt award.

        8.     The Board may at any time vote to accelerate the issuance of the
2             shares to you, but only if its doing so would be consistent with
the requirements of Section 409A. The Terms and the award described herein are
intended to comply with Section 409A and shall be subject to such modifications
as are necessary so to comply.

        9.     You agree that as a precondition to the issuance of any of the
2             shares, you will pay to the Corporation such amounts, if any
(including, but not limited to, income taxes and social insurance contributions
if applicable), as are required to be withheld by the Corporation in respect of
the award and payments described herein.

        10.   The Terms, the Plan, and the award described herein shall be
construed and administered by the Board in accordance with the laws of the
Commonwealth of Massachusetts, and the determination of the Board shall be
binding on all persons.

        If you agree with the terms set forth above, please so indicate by
signing the accompanying copy of this letter and returning it to my attention.

    STATE STREET CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

      Boon S. Ooi
Senior Vice President, Compensation
and Benefits

Acknowledged and agreed as
of the date set forth above:

       


--------------------------------------------------------------------------------


 
 
  (Director Name)      

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



STATE STREET CORPORATION 2006 EQUITY INCENTIVE PLAN
EXHIBIT A Definition of Terms
STATE STREET CORPORATION 2006 EQUITY INCENTIVE PLAN Performance Award Agreement
Exhibit I Performance Targets January 1, 2008 - December 31, 2009
STATE STREET CORPORATION 2006 EQUITY INCENTIVE PLAN Restricted Stock Award
Agreement
STATE STREET CORPORATION 2006 EQUITY INCENTIVE PLAN Deferred Stock Award
Agreement
STATE STREET CORPORATION 2006 Equity Incentive Plan SSgA Performance-Based
Equity Award Agreement
Exhibit I Performance Targest January 1, 2008 - December 31, 2010
Director Stock Award Agreement
